DETAILED ACTION

Double Patenting
Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,947,389.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 20-22 represent a genus of which the inventions described by claim 1 of U.S. Patent No. 10,947,389 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claim 1 of U.S. Patent No. 10,947,389 represent a species of instant claims 20-22 because they require the first and second near IR absorbing compounds to be drawn from a narrower family of squarylium compounds.

Allowable Subject Matter
Claims 1-19, 23, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
	The inventions of claims 1-19, 23, and 24 comprise a composition having three or more near infrared absorbing compounds having an absorption maximum in a wavelength range of 650 to 1000 nm and a solubility of 0.1 mass% or less in water at 23 oC.  The three or more near infrared absorbing compounds are independently selected from a pyrrolopyrrole compound, a squarylium compound, a phthalocyanine compound, a naphthalocyanine compound, and an rylene compound.  The second near infrared absorbing compound has an absorption maximum which is 1 to 150 nm shorter than that of the first near infrared absorbing compound and is contained at an amount of 30 to 200 parts by mass with respect to 100 parts by mass of the first near infrared absorbing compound with the first near infrared absorbing compound defined as the near infrared absorbing compound having the longest absorption maximum in the wavelength range of 650 to 1000 nm and all other near infrared absorbing compounds defined as the second near infrared absorbing compound.
	Ooi et al. represent the closest prior art.  Upon reconsideration in view of the amendment to independent claim 1, the examiner agrees that Ooi et al. cannot be said to teach or suggest the composition as recited in claim 1.  The examiner agrees with the applicant (e.g. see the first full paragraph on page 10 of the reply filed 18 February 2022) that Ooi et al. do not provide any motivation or suggestion that would lead one of ordinary skill in the art to formulate a composition having three or more near infrared absorbing compounds in which the concentration of the near infrared absorbing compound having the longest absorption maximum is present at a concentration of 30 to 200 parts by mass with respect to 100 parts by mass of the other near infrared absorbing compounds.
	Regarding the double patenting rejection of claims 20-22, while the applicant notes that U.S. Patent 10,947,389 does not claim a composition having the ratio of near infrared absorbing compounds as recited in claim 1, the examiner notes that this limitation is not present in independent claim 20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787